DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the RCE filed on 3/16/2021 and eTD filed on 3/23/2021.
Terminal Disclaimer
The terminal disclaimer filed on 3/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15, 17, 18, and 20 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s amendments filed on 3/16/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims.
The cited prior arts of record, Kakadia and others teach different aspects of the claimed invention but fail to teach the sequence of steps indicated in the independent claims. The limitations recited in the independent claims distinguish the claimed invention from the prior arts of record when taken in the environment of the full claim language. The allowed claims also overcome previous Abstract Idea 101 rejection under the new guidelines which went into effect on 1/7/2019, (2019 PEG) for having integrated the abstract idea of analyzing time series network flow data into a practical application through configuration for monitoring identified network elements in portions of the network path of a network flow between the network elements registered to be monitored with a network flow monitoring service implemented by the monitoring element and then for configuring any network element including those that are not on the path to fix the degradation through a process of analyzing performance degradation of the network flow. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441